Citation Nr: 1735360	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-23 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis, to include as due to service-connected unspecified depressive disorder (depression). 

2.  Entitlement to a compensable evaluation for bilateral hearing loss.  


ORDER

Entitlement to service connection for arthritis, to include as due to service-connected depression, is remanded to the Agency of Original Jurisdiction (AOJ).

Entitlement to a compensable evaluation for bilateral hearing loss is denied.


FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral hearing loss has been no worse than Level II in the right ear and Level IV in the left ear.
CONCLUSION OF LAW

The criteria for a compensable rating for bilateral ear hearing loss have not been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active duty service from June 1970 to June 1973.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In July 2015, the Board remanded the issues herein for further development.  Specifically, the Board directed the AOJ to: (1) obtain any outstanding private or VA treatment records pertaining to the Veteran's claims; (2) issue a Statement of the Case (SOC) for the arthritis issue; and (3) perform a new VA audiological examination to assess the severity of the Veteran's bilateral hearing loss.  In substantial compliance with the directives, the AOJ: (1) obtained VA treatment records from Huntsville VAMC and private treatment records from Physicians Hearing Center; (2) issued a May 2016 SOC for the arthritis issue; and (3) performed a September 2013 VA audiological examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran timely appealed the May 2016 SOC for arthritis.  See May 2016 VA Form 9.

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran generally contends that the severity of his bilateral hearing loss warrants a compensable disability rating.  See May 2015 Correspondence; June 2016 Correspondence; July 2017 Informal Hearing Presentation.  However, based on the evidence discussed below, the Board finds that the adequate audiograms warrant only a noncompensable evaluation for each ear.  

The Veteran submitted a March 2010 audiological examination from a private provider at North Alabama ENT Associates.  Regarding the right ear (poorer), puretone thresholds measured (in decibels): 15 at 1000 Hz; 20 at 2000 Hz; 70 at 3000 Hz; 60 at 4000 Hz; average 41.25 Hz.  Regarding the left ear (better), puretone thresholds measured (in decibels): 15 at 1000 Hz; 15 at 2000 Hz; 50 at 3000 Hz; 25 at 4000 Hz; average 26.25 Hz.  Word discrimination (CID W-22) measured 84 percent in the right ear and 100 percent in the left ear. 

The Board is unable to apply these values to Table VI, because the word discrimination test used was not the Maryland CNC, as required.  See 38 C.F.R. § 4.85(a), Table VI.  As such, this audiogram is inadequate for VA purposes and holds no probative value.  Id.  Accordingly, a compensable rating for hearing loss in either ear is not warranted based on these audiological findings.  

The Veteran submitted an April 2010 audiological examination from a private provider at Center for Hearing.  First, the Board notes that there is no indication as to whether the speech test performed was the Maryland CNC, as required.  See 38 C.F.R. § 4.85(a).  However, the Board is not required to clarify this ambiguity pursuant to Savage because, regardless of whether the Maryland CNC was used, the provider was not a state-licensed audiologist, as also required for the audiogram to be adequate for rating purposes.  See Savage v. Shinseki, 24 Vet. App. 259 (2011); 38 C.F.R. § 4.85(a).  Specifically, the provider is a licensed hearing instrument specialist (L-HIS).  As such, this audiogram is inadequate for VA purposes and holds no probative value.  Id.  Accordingly, a compensable rating for hearing loss in either ear is not warranted based on these audiological findings.  

The Veteran was afforded an August 2010 VA audiological examination.  Regarding the right ear (poorer), puretone thresholds measured (in decibels): 5 at 1000 Hz; 15 at 2000 Hz; 65 at 3000 Hz; 65 at 4000 Hz; average 38 Hz.  Regarding the left ear (better), puretone thresholds measured (in decibels): 5 at 1000 Hz; 10 at 2000 Hz; 45 at 3000 Hz; 20 at 4000 Hz; average 20 Hz.  Word discrimination (Maryland CNC) measured 92 percent in both ears. 

Applying these values to Table VI, the result is Level I for the right ear and Level I for the left ear, which combine to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VI, Table VII.  No exceptional patters of hearing impairment apply.  See 38 C.F.R. § 4.86.  Additionally, the examiner is listed as an audiologist, as required for rating purposes.  See 38 C.F.R. § 4.85(a).  As such, this audiogram is adequate for VA purposes and holds probative value.  Id.  Accordingly, a compensable rating for hearing loss in either ear is not warranted based on these audiological findings.

The Veteran submitted a February 2011 audiological examination from a private provider at North Alabama ENT Associates.  Regarding the right ear (poorer), puretone thresholds measured (in decibels): 15 at 1000 Hz; 25 at 2000 Hz; 70 at 3000 Hz; 65 at 4000 Hz; average 43.75 Hz.  Regarding the left ear (better), puretone thresholds measured (in decibels): 15 at 1000 Hz; 15 at 2000 Hz; 50 at 3000 Hz; 35 at 4000 Hz; average 28.75 Hz.  Word discrimination (Maryland CNC) measured 82 percent in the right ear and 90 percent in the left ear. 

Applying these values to Table VI, the result is Level III for the right ear and Level II for the left ear, which combine to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VI, Table VII.  No exceptional patters of hearing impairment apply.  See 38 C.F.R. § 4.86.  Additionally, the provider listed her credentials as "Au.D., CCC-A" and is a state-licensed audiologist, as required for rating purposes.  See 38 C.F.R. § 4.85(a).  As such, this audiogram is adequate for VA purposes and holds probative value.  Id.  Accordingly, a compensable rating for hearing loss in either ear is not warranted based on these audiological findings.  

The Veteran was afforded a November 2014 VA audiological examination.  Regarding the right ear (poorer), puretone thresholds measured (in decibels): 10 at 1000 Hz; 25 at 2000 Hz; 75 at 3000 Hz; 75 at 4000 Hz; average 46 Hz.  Regarding the left ear (better), puretone thresholds measured (in decibels): 15 at 1000 Hz; 35 at 2000 Hz; 50 at 3000 Hz; 55 at 4000 Hz; average 39 Hz.  Word discrimination (Maryland CNC) measured 88 percent in the right ear and 80 percent in the left ear. 

Applying these values to Table VI, the result is Level II for the right ear and Level III for the left ear, which combine to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VI, Table VII.  No exceptional patters of hearing impairment apply.  See 38 C.F.R. § 4.86.  Additionally, the provider is listed as an audiologist, as required for rating purposes.  See 38 C.F.R. § 4.85(a).  As such, this audiogram is adequate for VA purposes and holds probative value.  Id.  Accordingly, a compensable rating for hearing loss in either ear is not warranted based on these audiological findings.

The Veteran submitted a September 2015 audiological assessment from a private provider at Physicians Hearing Center.  Regarding the right ear (poorer), puretone thresholds measured (in decibels): 20 at 1000 Hz; 35 at 2000 Hz; 70 at 3000 Hz; 70 at 4000 Hz; average 48.75 Hz.  Regarding the left ear (better), puretone thresholds measured (in decibels): 30 at 1000 Hz; 40 at 2000 Hz; 45 at 3000 Hz; 52 at 4000 Hz; average 41.75 Hz.  Word discrimination (Maryland CNC) measured 64 percent in the right ear and 60 percent in the left ear. 

Applying these values to Table VI, the result is Level V for the right ear and Level V for the left ear, which combine to a 20 percent rating.  See 38 C.F.R. § 4.85, Table VI, Table VII.  No exceptional patters of hearing impairment apply.  See 38 C.F.R. § 4.86.  However, the Board finds that this provider is not a state-licensed audiologist, as required for rating purposes.  See 38 C.F.R. § 4.85(a).  The provider listed his credentials as "M.S., CCC/A" and there is no indication that he holds the necessary credential of Au.D. (Audiologist).  As such, this audiogram is inadequate for VA purposes and of no probative value.  Id.  Accordingly, a compensable rating for hearing loss in either ear is not warranted based on these audiological findings.  

After a May 2015 contention of worsening, the Veteran was afforded a September 2015 VA audiological examination.  Regarding the right ear (better), puretone thresholds measured (in decibels): 20 at 1000 Hz; 35 at 2000 Hz; 80 at 3000 Hz; 75 at 4000 Hz; average 53 Hz.  Regarding the left ear (poorer), puretone thresholds measured (in decibels): 75 at 1000 Hz; 80 at 2000 Hz; 75 at 3000 Hz; 85 at 4000 Hz; average 55 Hz.  Word discrimination (Maryland CNC) measured 84 percent in the right ear and 80 percent in the left ear. 

Applying these values to Table VI, the result is Level II for the right ear and Level IV for the left ear, which combine to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VI, Table VII.  No exceptional patters of hearing impairment apply.  See 38 C.F.R. § 4.86.  Additionally, the provider is listed as an audiologist, as required for rating purposes.  See 38 C.F.R. § 4.85(a).  As such, this audiogram is adequate for VA purposes and holds probative value.  Id.  Accordingly, a compensable rating for hearing loss in either ear is not warranted based on these audiological findings.

The Board has considered the Veteran's lay statements, in which he generally contends that his hearing is worse than his current rating.  However, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, the objective medical evidence of record indicates that the Veteran's bilateral ear hearing loss does not rise to the level of a compensable rating.  See 38 C.F.R. § 4.85.  Further, the benefit of the doubt rule does not apply because the evidence is not in equipoise.  See 38 C.F.R. § 3.102.  As such, a compensable rating is not warranted and the claim must be denied.

All potentially applicable codes have been considered and there is no basis to assign an evaluation in excess of the currently assigned rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal.  Any increases in severity were not sufficient for a higher rating for the aforementioned reasons.  See Fenderson v. West, 12 Vet. App. 119, 126-27.


REMAND

The Veteran generally contends that his arthritis is etiologically related to his service and/or his service-connected unspecified depressive disorder.  See June 2015 Correspondence; June 2015 Notice of Disagreement; November 2015 Statement; May 2016 VA Form 9; July 2017 Informal Hearing Presentation.  However, based on the evidence discussed below, the Board finds that further development is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As a preliminary matter, the Board acknowledges that the Veteran has established a current disability of gouty arthritis.  The Board also acknowledges that the Veteran has established an in-service event or injury of breaking his ankle while playing basketball.  Thus, the crux of the Veteran's claim turns on whether the Veteran's arthritis was at least as likely as not caused or aggravated by his service (nexus).   

Service treatment records confirm treatment for a broken ankle, but are silent regarding any manifestation of gouty arthritis; accordingly, the service treatment records are also silent regarding nexus.  Additionally, private and VA treatment records are silent regarding nexus.  Further, the Veteran has never been afforded a VA examination regarding this disability.  Despite the Veteran's opinion that a positive nexus exists, the Veteran does not have the medical background necessary to competently render such an opinion because the etiology of arthritis is not lay-observable.  See May 2016 VA Form 9; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  As the current record contains no competent nexus opinion and the claim turns on nexus, further development is necessary.  See McLendon, 20 Vet. App. at 79. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an examination by one or more appropriate medical professionals to assess all of the following: 

(a)  whether the Veteran's arthritis was at least as likely as not (50 percent probability or greater) caused by any in-service event or injury, including his broken ankle; 

(b)  whether the Veteran's arthritis was at least as likely as not (50 percent probability or greater) aggravated by any in-service event or injury, including his broken ankle; and

(c)  whether the Veteran's arthritis was proximately due to or the result of his service-connected unspecified depressive disorder.  

The Board highlights that adequate opinions must include consideration of the Veteran's lay statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  If any conclusions cannot be rendered without resorting to mere speculation, rationale must still be provided.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	H. Daus, Associate Counsel

Copy mailed to:  The American Legion

Department of Veterans Affairs


